Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is in response to the application 16/724,941 filed on 01/15/2021.
Claims 41, 51 and 60 has amended. Claims 1 – 40 has been cancelled. 
Claims 41 - 60 have been examined and are pending in this application.

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2020 and 12/23/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 41, 51, and 60 are objected to because of the following informalities:   
The limitation described in a way that is not very clear and very broad because user inputting brand name via mobile device and capturing a surface of fastener, clamp or decorative part, how these two different information will be compared is not described in claim language or how these two information are related. In the applicant specification, para: 

Response to Arguments
Applicant’s arguments with respect to claims 41 - 60 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 01/15//2021, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Regarding Double patenting issues, as applicant acknowledged and requested to be held in abeyance and will be required to file terminal disclaimer in compliance with C.F.R 1.321 upon the indication of allowable subject matter, Examiner will hold the rejection for now until such times comes in condition for allowance. Current amendment filed on 08/13/2020 still persists non-statutory double patenting issues and is not withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 41 – 43, 50 – 53 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Bilenko (US 2010/0312624 A1) in view of DI Venuto et al (US 2008/0219503 A1) and further in view of Austin (US 2006/0086791 A1).

Regarding claim 41, Bilenko discloses: “a method of an authenticity assessment comprising:
receiving a brand name of a product entered by a user through a mobile device [see para: 0048; The graphical user interface 600 may include a brand field 606 where a user can input a brand name that is of interest to the user.  The brand, for example, may be a company, a particular product made by a company, etc. And see para: 0027; the computing device 106 may be a mobile device];
Bilenko does not explicitly disclose: “receiving an image of a surface of at least one of a fastener, a clamp and a decorative part attached to the product[[,]] 
determining authenticity of the product by using the received image of at least one of the fastener, the clamp and the decorative part, and the received brand name of the product; and
outputting the authenticity result”.
However, Di Venuto teaches: “receiving an image of a surface of at least one of a fastener, a clamp and a decorative part attached to the product[[,]] [see para: 0114; Microstructures have typically different types of defects and each one can be ideally imaged at a specific resolution. For instance, let us consider the case of circular defects made by uniform circular disks of 10 um of diameter uniformly spread on the sample such that 50% of the surface is covered. A resolution of 2400 dpi will result in each defect being resolved by 1 pixel, a resolution of 24,000 dpi will image only one defect on a 128×128 image and a resolution of 240 dpi will average of approximately 100 defects for each pixel. In such a case, it can be foreseen that 2400 dpi will be the best resolution, and that the obtained image will be closest from white noise];
Bilenko and Di Venuto are analogous art because they are from the same field of endeavor of identification method including capturing an image feature of a component in a product to be identified and verifying the product to be identified on the basis of the acquired image feature of the component such as slide fastener or screw anything like.
It would have been obvious to the person of ordinary skill in the art at the time of invention to modify the system by Bilenko to add the teachings of Di Venuto as above, in order to capture an image of the surface of a component such as metal body with textured pattern or microstructure surface [Di Venuto see para: 0114].
Bilenko and Di Venuto does not explicitly disclose: “determining authenticity of the product by using the received image of at least one of the fastener, the clamp and the decorative part, and the received brand name of the product; and
outputting the authenticity result”.
However, Austin teaches: “determining authenticity of the product [see para: 0036; At step 221, if the product 13 is determined to be authentic, the comparison circuitry will notify the user by] by using the received image of at least one of the fastener, the clamp and the decorative part [see para: 0027; First, at step 201, the identification decoding circuitry 106 analyzes the image captured by the imaging system 102 and identifies the region of interest 25.  If there is a marked border 24, the region of interest 25 will be an area within the border.  If there is no marked border, then the region of interest will have to be some discrete area of the seal 14 that the user can readily identify and image, e.g., the upper surface 16c of the cap 16a] and the received brand name of the product [see para: 0039; an identification number of the reader device 100, an identification number of the user/company authorized to use the reader device 100.  This information permits tracking of the container 12 and, therefore, the product 13 as it moves through its distribution system from manufacturer to consumer]; and
outputting the authenticity result [see para: 0037; It is presumed, of course, that the identification pattern electronic signature 36 was determined and stored in the database 110 by the manufacturer when the product 13 was introduced into the container 12 and the seal 14 was applied to the container 12.  If a successful match of the signature 36 is made with a database signature and the tamper-resistant seal 14 is intact, the product 13 is confirmed as authentic and, at step 221, a transmission is sent back to the reader 100 from the database 110 to confirm authenticity to the user of the reader 100].
Therefore, It would have been obvious to the person of ordinary skill in the art at the time of invention to modify the system by Bilenko to add the teachings of Di Venuto as above, to further incorporate the teachings of Austin to identify authentic product or article using unique identifier such as barcode or any unique pattern that can be decoded by computer programs that attached on the article and generating result of the identified product is an authentic product [Austin see para: 0027; 0036; 0039; 0037].

Regarding claim 42, Bilenko, Di Venuto and Austin disclose all the limitation of claim 41 and are analyzed as previously discussed with respect to that claim.
Bilenko and Di Venuto does not explicitly disclose: “further comprising sending the determining result to a user’s device, the determining result indicating whether the product is authentic”.
However, Austin teaches: “further comprising sending the determining result to a user’s device, the determining result indicating whether the product is authentic [see para: 0037; It is presumed, of course, that the identification pattern electronic signature 36 was determined and stored in the database 110 by the manufacturer when the product 13 was introduced into the container 12 and the seal 14 was applied to the container 12.  If a successful match of the signature 36 is made with a database signature and the tamper-resistant seal 14 is intact, the product 13 is confirmed as authentic and, at step 221, a transmission is sent back to the reader 100 from the database 110 to confirm authenticity to the user of the reader 100].
Therefore, It would have been obvious to the person of ordinary skill in the art at the time of invention to modify the system by Bilenko to add the teachings of Di Venuto as above, to further incorporate the teachings of Austin to transmit the confirmed result to a user’s device such as mobile or portable device [Austin see para: 0037].

Regarding claim 43, Bilenko, Di Venuto and Austin disclose all the limitation of claim 41 and are analyzed as previously discussed with respect to that claim.
Bilenko and Di Venuto does not explicitly disclose: “further comprising sending the brand name and date of the determining in cases where the product is authentic”.
However, Austin teaches: “further comprising sending the brand name and date of the determining in cases where the product is authentic [see para: 0009; Tracking of the product through the distribution system is also facilitated since when a product is authenticated at a node, the information regarding the location of the node and the time and date of authentication would be obtained and transmitted to a central database].
Therefore, It would have been obvious to the person of ordinary skill in the art at the time of invention to modify the system by Bilenko to add the teachings of Di Venuto as above, to further incorporate the teachings of Austin to transmit the brand name and date of identifying process to a user’s device such as mobile or portable device [Austin see para: 0009].

Regarding claim 50, Bilenko, Di Venuto and Austin disclose all the limitation of claim 41 and are analyzed as previously discussed with respect to that claim.
Bilenko does not explicitly disclose: “wherein the image is captured by a mobile device”.
However, Di Venuto disclose: “wherein the image is captured by a mobile device [Di Venuto see para: 0096; An image of the surface is acquired by means of a digital imaging device, which can be a digital scanner, a digital camera, a mobile phone with integrated camera].
It would have been obvious to the person of ordinary skill in the art at the time of invention to modify the system by Bilenko to add the teachings of Di Venuto as above, in order to capture an image of the surface of a component such as metal body with a mobile device [Di Venuto see para: 0096].

Regarding claim 51, claim 51 is rejected under the same art and evidentiary limitations as determined for the method of claim 41.

Regarding claim 52, claim 52 is rejected under the same art and evidentiary limitations as determined for the method of claim 42.

Regarding claim 53, claim 53 is rejected under the same art and evidentiary limitations as determined for the method of claim 43.

Regarding claim 60, claim 60 is rejected under the same art and evidentiary limitations as determined for the method of claim 41.

Claim 44, 46, 48 – 49, 54, 56, 58  and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Bilenko (US 2010/0312624 A1) in view of DI Venuto et al (US 2008/0219503 A1) in view of Austin (US 2006/0086791 A1) and further in view of Sugata et al. (JP 2009-187580 A).

Regarding claim 44, Bilenko, Di Venuto and Austin disclose all the limitation of claim 41 and are analyzed as previously discussed with respect to that claim.
Bilenko, Di Venuto and Austin does not explicitly disclose: “wherein the authenticity of the product is determined from a consistency between a result of analyzing the image and the brand name”.
However, Sugata teaches: “wherein the authenticity of the product is determined from a consistency between a result of analyzing the image and the brand name [see page: 7; As a result, the near field communication RFID as the first identification medium 50 can be used as the long distance communication RFID. Further, when the cover 38 is pulled out from the handle 3 against the elastic force of the engagement piece 57, the short-range communication RFID as the first identification medium 50 can be used for the short-range communication. FIG. 32 shows a modification of the cover inserted into the pull handle 3 as shown in FIG. In the structure shown in FIG. 32, the cover 39 is formed by forming a main body 39a from an insulating synthetic resin or the like, and the antenna 39b is formed by forming conductive both sides of the main body 39a from a synthetic resin or the like. An insertion port 39c into which the handle 3 can be inserted is formed between the main body 39a and the antenna 39b].
Therefore, It would have been obvious to the person of ordinary skill in the art at the time of invention to modify the system by Bilenko, Di Venuto to add the teachings of Austin as above, to further incorporate the teachings of Sugata to determine authenticity of the product from a consistency between a result of analyzing the image and the brand name [Sugata see page: 7].

Regarding claim 46, Bilenko, Di Venuto and Austin disclose all the limitation of claim 41 and are analyzed as previously discussed with respect to that claim.
Bilenko, Di Venuto and Austin does not explicitly disclose: “wherein the product is a leather product”.
However, Sugata teaches: “wherein the product is a leather product [see page: 3; Furthermore, when the handle main body 71 is made of a leather material or a cloth material, an embedded space into which the glass tube 75 is inserted is formed in the handle main body 71. An RFID including a coil antenna 73 and an RFID chip 74 enclosed in a glass tube 75 is covered and reinforced by a metal tube having a long hole for transmission and reception. The reinforced RFID is concealed and stored in the embedded space].
Therefore, It would have been obvious to the person of ordinary skill in the art at the time of invention to modify the system by Bilenko, Di Venuto to add the teachings of Austin as above, to further incorporate the teachings of Sugata to determine the product is authentic including leather product [Sugata see page: 3].

Regarding claim 48, Bilenko, Di Venuto and Austin disclose all the limitation of claim 41 and are analyzed as previously discussed with respect to that claim.
Bilenko, Di Venuto and Austin does not explicitly disclose: “wherein the product is a bag”.
However, Sugata teaches: “wherein the product is a bag [see page: 3; The data could be read. In addition, with regard to clothing and bags equipped with slide fasteners and buttons with built-in RFID, logistics management of these clothing and bags etc].
Therefore, It would have been obvious to the person of ordinary skill in the art at the time of invention to modify the system by Bilenko, Di Venuto to add the teachings of Austin as above, to further incorporate the teachings of Sugata to determine the product is authentic including bag [Sugata see page: 3].

Regarding claim 49, Bilenko, Di Venuto and Austin disclose all the limitation of claim 41 and are analyzed as previously discussed with respect to that claim.
Bilenko, Di Venuto and Austin does not explicitly disclose: “wherein material of the component is at least one of metal, plastic, resin and leather”.
However, Sugata teaches: “wherein material of the component is at least one of metal, plastic, resin and leather [see page: 3; Furthermore, when the handle main body 71 is made of a leather material or a cloth material, an embedded space into which the glass tube 75 is inserted is formed in the handle main body 71. An RFID including a coil antenna 73 and an RFID chip 74 enclosed in a glass tube 75 is covered and reinforced by a metal tube having a long hole for transmission and reception. The reinforced RFID is concealed and stored in the embedded space].
Therefore, It would have been obvious to the person of ordinary skill in the art at the time of invention to modify the combination to include the missing limitation as taught by Sugata in order to have a material of the component is at least one of metal, plastic, resin and leather [Sugata see page: 3].

Regarding claim 54, claim 54 is rejected under the same art and evidentiary limitations as determined for the method of claim 44.

Regarding claim 56, claim 56 is rejected under the same art and evidentiary limitations as determined for the method of claim 46.

Regarding claim 58, claim 58 is rejected under the same art and evidentiary limitations as determined for the method of claim 48.

Regarding claim 59, claim 59 is rejected under the same art and evidentiary limitations as determined for the method of claim 49.

Claim 45 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Bilenko (US 2010/0312624 A1) in view of DI Venuto et al (US 2008/0219503 A1) in view of Austin (US 2006/0086791 A1) and further in view of Lee et al. (US 2007/0179978 A1).

Regarding claim 45, Bilenko, Di Venuto and Austin disclose all the limitation of claim 41 and are analyzed as previously discussed with respect to that claim.
Bilenko, Di Venuto and Austin does not explicitly disclose: “wherein the product is determined as not authentic product in cases where the product is one of an imitation product, a false description, an imitation product using another component fabricated by a regular components dealer, and other product which have potential of camouflaged product”.
However, Lee teaches: “wherein the product is determined as not authentic product in cases where the product is one of an imitation product, a false description, an imitation product using another component fabricated by a regular components dealer, and other product which have potential of camouflaged product [see para: 0112; As discussed above, systems of the present invention allow distributors, retailers and consumers to use Internet, telephone, SMS and other possible channels to verify if a product is genuine or a fake.  Generally speaking, systems of this invention, allow a user to determine if an item is counterfeit or genuine utilizing an identifier (PID code for example) applied to the item.  An access channel must exist which allows the user to connect to the system and apply the methods of this invention to determine if a product is genuine or a fake. And see para: 0185; Once the product ownership is registered, anyone who accesses the authentic access channel and inputs the PID code may receive feedback regarding (a) the product information, i.e., brand name, model number, serial number or any significant description or unique characteristic of the product, (b) from which retail shop or point of purchase, i.e., name and location of the shop, the product was purchased and (c) the ownership identity, i.e., the name of the owner.  Then the owner of the product may prove to others that (1) the product is genuine (as product information matches with the product reality), (2) the product is from a legitimate or authentic retail store, and (3) the product is legitimately in his/her possession].
Therefore, It would have been obvious to the person of ordinary skill in the art at the time of invention to modify the combination to include the missing limitation as taught by Lee in order to determine that product is not authentic in cases where the product is one of an imitation product, a false description, an imitation product using another component fabricated by a regular components dealer, and other product which have potential of camouflaged product [Lee see para: 0112].

Regarding claim 55, claim 55 is rejected under the same art and evidentiary limitations as determined for the method of claim 45.

Claim 47 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Bilenko (US 2010/0312624 A1) in view of DI Venuto et al (US 2008/0219503 A1) in view of Austin (US 2006/0086791 A1) and further in view of Matsumaru et al. (JP 2012-043953 A1).

Regarding claim 47, Bilenko, Di Venuto and Austin disclose all the limitation of claim 41 and are analyzed as previously discussed with respect to that claim.
The combination is silent on “wherein the product has minute unevenness on the surface formed by a graining process”.
However, Matsumaru teaches: “wherein the product has minute unevenness on the surface formed by a graining process [see para: 0040; On the other hand, according to the electronic component of the present embodiment, since the authentication pattern is formed of grains (colored particles), the individual positions and sizes of the colored particles in the authentication pattern are difficult to be controlled artificially, and there is no reproducibility in the distribution. In the case where an area formed by the density of a plurality of grains, such as a flow pattern, is used as an authentication unit, a tablet arrangement in a resin pot, as in the prior art, or a reproducibility is included depending on the shape of a mold as described above. As regards the distribution within the authentication area of the individual grains, they are less affected by them and, because of the fact that they cannot be controlled in effect, it is possible to eliminate a part which is reproducible from the authentication pattern].
Therefore, It would have been obvious to the person of ordinary skill in the art at the time of invention to modify the combination to include the missing limitation as taught by Matsumaru in order to make the product that has minute unevenness on the surface formed by a graining process [Matsumaru see para: 0040].

Regarding claim 57, claim 57 is rejected under the same art and evidentiary limitations as determined for the method of claim 47.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Di Venuto et al (US 2008/0219503 A1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486